MODERN RENEWABLE TECHNOLOGIES, INC. 13520 Oriental St, Rockville, Md 20853 Telephone: 202-536-5191 May 6, 2010 Ms. Susan Reilly, Attorney Securities and Exchange Commission Telephone: 202-55—3236 RE: Modern Renewable Technologies, Inc. (formerly Vault Technology, Inc.) Form 10k for Fiscal Year Ended August 31, 2009 Dear Ms. Reilly: As we discussed by telephone conversation today, request is hereby made to extend the requested amendments to be made to the Fiscal Year Ended August 31, 2009 Form 10K to file no later than Wednesday May 12, 2010. Sincerely, Modern Renewable Technologies, Inc. /s/ Randy White Randy White Principal Executive Officer
